TOWNSEND, District Judge
(orally). Tlie article in question is wood ground into a dry powder. It was known in the trade both as “wood flour” and “wood pulp,” and under various other names. Wood macerated with water against stones revolving vertically, until it is converted into a soft coherent mass, is commercially known as “wood pulp.” This wood flour is ground dry, like other flours, between millstones, and is never “pulp” in fact, in the common meaning of the word. Although some persons deal in it under the name of “wood pulp,” it is not uniformly or generally known as “wood pulp” in trade and commerce. The finding of the board, on the evidence before it, that the article is not wood pulp, is not overcome by the conflicting testimony in this court. Inasmuch as the importer has failed to show that this article is wood pulp, the decision of the board of general appraisers sustaining the collector is affirmed.